COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
                                                                    No. 08-21-00099-CV
  IN RE:                                           §

                                                   §          AN ORIGINAL PROCEEDING
  CITY OF EL PASO, TEXAS,
                                                   §                 IN MANDAMUS
  RELATOR.                                         §

                                                   §


                                  MEMORANDUM OPINION

       The City of El Paso has filed a petition for a writ of mandamus against the Honorable Sue

Kurita, judge of the El Paso County Court at Law No. 6, contending that the trial court abused its

discretion by issuing an order purporting to extend a prior temporary restraining order preventing

the demolition of certain property in Northeast El Paso until June 17, 2021, when another status

hearing on injunctive relief has been scheduled. The petition is denied.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004)(orig. proceeding). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 135-36. The burden is on the relator to show he

is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317 (Tex.
2005)(orig. proceeding).

       After reviewing the mandamus petition and record, we conclude that Relator has failed to

show entitlement to mandamus relief on this record. Accordingly, we deny the petition for writ of

mandamus.



June 14, 2021
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2